DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted April 17, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claims 1, 9 and 17, the main reason for indication of allowance is because in the prior art, Maeda (US 2018/0376397 A1) teaches the concept of performing communication while having a first communication unit (11 in fig. 1) and a second communication unit (12 to Kth) in a manner that when a transmission fails with a first communication unit, the communication can be resumed using the second communication unit (¶ 0064; see also figs. 9 and 10).  Tsuchihashi (JP 2012147357 A) further teaches a technology for retrying transfer in a case where the transfer fails (See Machine English Translation, page 5, lines 15-20).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim that the control unit controls to prevent the data to be 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571) 272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 11, 2022